

EXHIBIT 10.1


FIRST AMENDMENT TO
AÉROPOSTALE SECOND AMENDED AND RESTATED
2002 LONG-TERM INCENTIVE PLAN



WHEREAS, Aéropostale, Inc. (the “Company”) maintains the Aéropostale Second
Amended and Restated 2002 Long-Term Incentive Plan (the “Plan”);


WHEREAS, pursuant to Section 17 of the Plan, the Committee (as defined in the
Plan) may amend the Plan from time to time in its discretion in any manner that
it deems appropriate and pursuant to Section 21 of the Plan, the Company may
unilaterally amend the Plan to the extent necessary to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”); and


WHEREAS, the Plan authorizes grants of various types of equity awards, including
restricted stock awards, and the Committee desires to amend the Plan as set
forth herein to also provide for grants of restricted stock units (“RSUs”) under
the Plan, including provisions intended to provide that RSUs comply with or be
exempt from Section 409A;


NOW, THEREFORE, pursuant to Sections 17 and 21 of the Plan, as applicable,
effective as of December 13, 2013, the Plan is hereby amended as follows:


1.
The last sentence of Section 1 of the Plan is amended in its entirety to read as
follows:



“Grants of incentive or non-qualified stock options, stock appreciation rights
(“SARs”), restricted stock, restricted stock units (“RSUs”) and performance
awards (each an “Award”), or any combination of the foregoing may be made under
the Plan.”


2.
The first sentence of the second paragraph of Section 5 of the Plan is amended
in its entirety to read as follows:



“Awards, or any combination of Awards, may be granted to such persons and for
such number of Shares as the Committee shall determine (such individuals to whom
grants are made being sometimes herein called “optionees”, “grantees” or
“participants” as the case may be).”


3.
A new Section 8A is added to the Plan immediately following Section 8 of the
Plan to read as follows:



“8A. RSUs.


The Committee may at any time and from time to time grant RSUs under the Plan to
such participants and in such amounts as it determines. Each grant of RSUs shall
specify the time



7332/17540-001 current/40056264v3

--------------------------------------------------------------------------------



or times at which all or a specified number of RSUs that are part of the Award
will vest (which shall be at least six months except as otherwise determined by
the Committee or provided in the third paragraph of this Section 8A). Unless
otherwise determined by the Committee, each RSU shall be credited with a
dividend equivalent right with respect to each share of Common Stock underlying
the RSU; provided, however, that any such dividend equivalent right shall be
subject to the same vesting schedule applicable to the RSU and paid at the same
time that the shares of Common Stock underlying the RSU are paid. No dividends
shall be paid with respect to any RSUs.


Except as otherwise provided by the Committee, the grantee shall receive one
share of Common Stock paid within 30 days following the vesting of a RSU.


Except as otherwise accelerated by the Committee, immediately prior to a Change
in Control or at such time as a participant ceases to be a director, officer or
employee of, or to otherwise perform services for, the Company and its
Subsidiaries due to death, Disability or Retirement, all unvested RSUs granted
to such participant shall vest. At such time as a participant ceases to be, or
in the event a participant does not become, a director, officer or employee of,
or otherwise performing services for, the Company or its Subsidiaries for any
other reason, all unvested RSUs granted to such participant shall be immediately
forfeited.


Subject to Section 22, it is the Company’s intent that RSU grants shall be
exempt from, or comply with, Section 409A of the Code and that any ambiguities
in construction be interpreted in order to effectuate such intent.”


4.
The first sentence of Section 10(a) of the Plan is amended in its entirety to
read as follows:



“Unless otherwise determined by the Committee, a participant may elect to
deliver shares of Common Stock (or have the Company withhold shares acquired
upon exercise of an option or SAR, deliverable upon grant or vesting of
restricted stock or deliverable upon vesting or payment of a RSU, as the case
may be) to satisfy, in whole or in part, the amount the Company is required to
withhold for taxes in connection with the exercise of an option or SAR, the
delivery of restricted stock upon grant or vesting or deliverable upon vesting
of a RSU, as the case may be.”


5.
The last sentence of Section 11 of the Plan is amended in its entirety to read
as follows:



“Unless the Committee determines otherwise and except as otherwise provided in
Sections 6, 7, 8, 8A and 9 in connection with a Change of Control or certain
occurrences of termination, no grant under this Plan may be exercised, no
restrictions relating thereto may lapse, and no Award may vest within six months
of the date such grant is made.”


6.
Section 12 of the Plan is amended as follows:



a.
The first sentence is amended in its entirety to read as follows:






7332/17540-001 current/40056264v3

--------------------------------------------------------------------------------



“Unless the Committee determines otherwise, no Award granted under the Plan
shall be transferable by a participant other than by will or the laws of descent
and distribution or to a participant’s Family Member by gift or a qualified
domestic relations order as defined by the Code.”


b.
The last sentence is amended in its entirety to read as follows:



“All provisions of this Plan shall in any event continue to apply to any Award
granted under the Plan and transferred as permitted by this Section 12, and any
transferee of any such Award shall be bound by all provisions of this Plan as
and to the same extent as the applicable original grantee.”


7.
Section 13 of the Plan is amended in its entirety to read as follows:



“If the Committee determines that the listing, registration or qualification
upon any securities exchange or under any law of Shares subject to any Award is
necessary or desirable as a condition of, or in connection with, the granting of
same or the issue or purchase of Shares there under, no such option or SAR may
be exercised in whole or in part, no such performance award or RSU may be paid
out, and no Shares may be issued, unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee.”


8.
The third sentence of the first paragraph of Section 15 of the Plan is amended
in its entirety to read as follows:



“In the event of any merger, consolidation or other reorganization in which the
Company is not the surviving or continuing corporation or in which a Change in
Control is to occur, all of the Company’s obligations regarding Awards that were
granted hereunder and that are outstanding on the date of such event shall, on
such terms as may be approved by the Committee prior to such event, be (a)
assumed by the surviving or continuing corporation or (b) canceled in exchange
for property (including cash); provided that, in the case of clause (b), (i)
such merger, consolidation, other reorganization or Change in Control
constitutes a “change in ownership or control” of the Company within the meaning
of Section 409A(a)(2)(A)(v) of the Code and Proposed Treasury Regulation section
1.409A-3(g)(5) or successor provision or (ii) the payment of cash, securities or
other property is not treated as a payment of “deferred compensation” under
Section 409A of the Code.”


9.
A new Section 22 is added to the Plan to read as follows:



“22. Section 409A of the Code.


Although the Company does not guarantee the particular tax treatment of an Award
granted under this Plan, Awards made under this Plan are intended to comply
with, or be exempt from, the applicable requirements of Section 409A of the Code
and this Plan and any Award agreement hereunder shall be limited, construed and
interpreted in accordance with



7332/17540-001 current/40056264v3

--------------------------------------------------------------------------------



such intent. To the extent that any Award granted under the Plan constitutes
“non-qualified deferred compensation” pursuant to Section 409A of the Code (a
“Section 409A Covered Award”), it shall be paid in a manner that will comply
with Section 409A of the Code. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalties that may be imposed on a
participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code or this Section 22. Notwithstanding anything in
the Plan or in an Award to the contrary, the following provisions shall apply to
Section 409A Covered Awards:


(a)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of a Section 409A Covered Award providing for payment upon or
following a termination of the Participant’s employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of Section 409A Covered Award, references to
a “termination,” “termination of employment” or like terms shall mean Separation
from Service. Notwithstanding any provision to the contrary in the Plan or the
Award, if the participant is deemed on the date of the Participant’s termination
to be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Company
from time to time, or if none, the default methodology set forth in Code Section
409A, then with regard to any such payment under a Section 409A Covered Award,
to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment shall not be made prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of the
participant’s Separation from Service, and (ii) the date of the participant’s
death (the “Delay Period”). All payments delayed pursuant to this Section 22(a)
shall be paid to the participant on the first day of the seventh month following
the date of the participant’s Separation from Service or, if earlier, on the
date of the participant’s death.

(b)
Whenever a payment under a Section 409A Covered Award specifies a payment period
with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company.

(c)
If under the Section 409A Covered Award an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.”









[Signature page follows]



7332/17540-001 current/40056264v3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Committee has approved the amendment to the Plan as set
forth herein and authorized the undersigned officer of the Company to execute
this amendment and the undersigned has caused this amendment to be executed this
13th day of December, 2013.


                    
 
 
AÉROPOSTALE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kathy Gentilozzi
 
 
 
Name:
Kathy Gentilozzi
 
 
Title:
SVP - Human Resources






7332/17540-001 current/40056264v3